Tbe following opinion on second motion for rehearing was filed October 19, 1905. Rehearing denied:
Per Curiam :
The third paragraph of tbe syllabus appears to be an inaccurate statement of tbe law. If the insurance company has no notice, express or implied, of any claim of loss until suit is begun therefor, it may un*681doubtedly answer, both that there was in fact no loss, and that the claimants never gave any notice of the alleged loss pursuant to the terms of the policy. The syllabus is modified accordingly.
The conclusion reachéd, however, appears to be justified on the grounds fully stated in the opinion, and the motion for rehearing is
Overruled.